Citation Nr: 1229189	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  11-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) (also claimed as depression, mood swings, and sleep disorder/restless leg syndrome).

3.  Entitlement to service connection for tremors, including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had periods of active duty for training in the U.S. Navy Reserve from March 1951 to July 1953.  He then served on active duty in the U.S. Navy from July 1953 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In April 2012, the Veteran and a friend testified by videoconference from Manchester, New Hampshire before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is in the claims file. 

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and entitlement to service connection for tremors, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence. In accordance with Clemons, the Board finds that in any claim for service connection for a mental disorder the Board must consider any mental disorder that is reasonably raised by the record. The medical evidence demonstrates that the Veteran has been diagnosed as having several acquired psychiatric disability to depression.  Thus, the claims of service connection for an acquired psychiatric disorder, to include PTSD are restated as on the title page of this decision

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss disorder was not manifested to a compensable degree within one year from the date of separation from service; and a current hearing loss disorder, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to noise exposure in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service; and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

Duties to Notify and Assist

Before addressing the merits of the issues decided in this decision, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of a letter from the AMC to the Veteran, dated in June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA notice was provided to the appellant prior to the RO's rating decision in September 2010.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The notice included a listing of evidentiary sources other than service records to support the claim. 

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  He was also apprised of how VA determines disability ratings and effective dates.

As for content of the VCAA notice, the letters complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Specifically, the RO obtained medical records, and there is no allegation of any extant medical records related to hearing loss.  In addition, the Veteran was accorded a VA examination in September 2010 regarding his hearing loss, and the report of this examination is sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  The examiner reviewed the claims file, and discussed the Veteran's history and symptoms with the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  He also performed requisite testing, provided a diagnosis, and provided an opinion with supporting rationale.  Lastly, the examiner addressed the function effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 4447, 455 (2007).  The Board accordingly finds this evidence to be sufficient for a decision in this matter, so further examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In addition to the foregoing, in June 2012 the Veteran testified by videoconference before the undersigned Veterans Law Judge in June 2012 regarding his claim of entitlement to service connection for bilateral hearing loss.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the 2012 Board hearing, the Veteran was ably assisted by an accredited representative from the Disabled American Veterans.  The representative, and the Veterans Law Judge, asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disorder is related to an incident of service which, in this case, is in-service noise exposure.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Although the Veterans Law Judge did not advise the Veteran, during the hearing, of the elements of the claim that were lacking to substantiate a finding of service connection, the Board finds that this omission was harmless since notice of the criteria for a grant of service connection was given to the Veteran before the hearing in the June 2010 VCAA letter, and in the statement of the case.  Additionally, the Veteran has demonstrated actual knowledge of what was needed for the claim to be granted, as evidenced by the questioning pursued by his representative at the hearing.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.
A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 C.F.R. § 3.303(a). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1130, as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, if said evidence is consistent with the circumstances, conditions, or hardships of the Veteran's service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran..  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

For the reasons that follow, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  

Preliminarily, the Board notes that while the Veteran served on active duty during a period of war, he did not engage in combat with the enemy.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this case.

As regards service connection on a direct basis, the Board notes that in-service medical records, which arguably show that the Veteran's hearing was normal on entry and separation from active duty service, are not dispositive as to whether the Veteran's current bilateral hearing loss was incurred during service since the only gauge of the Veteran's hearing capacity was via subjective "whispered voice" testing during the 1953 enlistment and 1955 separation examination.  See Washington, 19 Vet. App. 362, 369 (providing that the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  The Board will therefore consider whether other evidence supports or belies incurrence during service or a nexus to service.  Id.

In his claim for entitlement to service connection for bilateral hearing loss the Veteran avowed that his hearing loss began in the year 2000.
In July 2010, the Veteran was provided a VA audiology examination.  During the examination he complained of difficulty understanding soft-spoken people, and of ringing in his ears.  Although he did not isolate a precise timeframe for the onset of his hearing difficulty, he stated that the ringing in his ears had been recurrent for about 10 years.  He reported that he had worked as a teletype operator while active duty.  He further reported that he had worked, post-service, in as a union laborer construction for some 30 odd years, and that he wore no hearing protection during this time.  He also reported that at some point he owned his own construction company, and stated that this too involved periodic exposure to noise work areas.  The results of audiology testing were:

Hertz
500
1000
2000
3000
4000
Right ear
25
35
35
50
65
Left ear
25
30
35
60
70

The diagnosis was mild, sloping to severe, sensorineural hearing loss.  The Maryland CNC Word List Recognition Scores were 94 percent in the right ear and 96 percent in the left ear, which the examiner remarked was excellent.  According to the examiner, although the Veteran had some noise exposure in the service as a teletype operator, it is significantly less than the very significant noise exposure he had working in construction after service.  He then stated that the Veteran's hearing loss was not related to service.

There is no post-service medical evidence related to hearing loss other than the July 2010 VA examination evidence.

During a 2011 RO hearing, the Veteran testified that he had worked as a teletype operator during active duty; and as a construction laborer, in some form or fashion, after service.  He testified that he was naturally exposed to construction noises during after service, and added that he wore no hearing protection.  When asked during the hearing when he first noticed any hearing loss, the Veteran's witness interrupted the Veteran as he began to respond and said that it was when people had to repeat themselves.  No date was given.  However, during his 2012 Board hearing, the Veteran (and his witness) maintained that the Veteran's hearing loss began "shortly" after the Veteran got out of service.  

Although the evidence confirms the existence of hearing loss, per VA standards, since 2010, the Board finds compelling the absence of any contemporaneously made complaints of hearing loss during service or within the year after service, since this was the timeframe approximate to the Veteran's in-service noise exposure.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (providing that there is a plausible basis for a finding that a lack of contemporaneous evidence has greater probative value than a remote recollection of events).  In fact, the Board notes that the Veteran himself asserted, in his 2010 claim for service connection, that his hearing loss began in January 2000.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (providing that the credibility of a witness can be impeached by a showing of inconsistent statements).  By the Veteran's own words this would put the onset of his hearing problems as some 45 years after all military service.  The Veteran's affirmation of the onset of hearing loss in 2000 is buttressed by his report, during his July 2010 VA audiology examination, of ringing in the ears for the past ten years.  Id.  And, according to the VA audiology examiner, given the lapse in time after service and the onset of the Veteran's tinnitus, the Veteran's hearing problems are not related to service, but rather to his post-service occupational noise exposure, which the examiner remarked was significantly greater than the teletype noise that the Veteran was exposed to during service.  The Board finds this opinion, which was made by a physician and based on careful review of the medical evidence of record, consideration of the Veteran description of his in-service and post-service noise exposure and symptoms, consideration of the Veteran's subjective complaints, and the results of audiology testing; which included a detailed rationale in support of the examiner's opinion; and which is uncontroverted by any other medical evidence of record; to be highly probative evidence against the Veteran's claim.  Id.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  The examiner also described the functional effects of the Veteran's hearing disability, noting that the Veteran's chief complaint was difficulty understanding what people were saying when their voices were soft.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).
In so finding, the Board recognizes that the Veteran is competent to describe his symptoms (Jandreau at 1377); however, to the extent that his (and his witness's) statements are offered as proof of continuity, the Board does not find these assertions of continuity to be credible.  

As to some of the factors that go into making these determinations, both the Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza, 7 Vet. App. 498, 511 (the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  

In his 2010 claim for service connection, the Veteran stated that his symptoms began in or around 2000; and, during his 2010 VA examination, he declared that his hearing problems began around 2000.  This contradicts his subsequent testimony in 2012 of hearing loss since service.  See Caluza, at 511-12 (the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).

As for the testimony from the Veteran's friend, the Board considers her statements to be of little, if any, probative weight.  First, the witness states that she is the Veteran's fiancée, so she is obviously not disinterested in the outcome of this appeal.  In other words, she has a personal, if not pecuniary, interest in the successful prosecution of the Veteran's claim.  Indeed, this was apparent during the 2011 RO hearing and the 2012 Board hearing, during which she constantly interrupted the proceedings and provided her own answers to questions that were put to the Veteran; often cutting the Veteran off during his testimony.  Second, the witness does not have personal, firsthand knowledge of the Veteran's hearing capacity in 1955.  In fact, in July 2010 the witness told a VA agent that she had only known the Veteran for 25 years, so she could not have been a witness to any hearing loss in 1955, or even within one year of his separation from service.  Third, and most importantly, these statements directly contradict the statements made by the Veteran in his claim for service connection; i.e., that his hearing loss began in 2000, some 45 years after service.

Based on prior inconsistent statements regarding the onset of the Veteran's hearing loss the Board does not find the Veteran's recent allegation of continuity of symptomatology after service, at least as far as it relates to in-service noise exposure, to be credible, and it is accorded less probative weight.  Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

In addition, to the extent that the Veteran's statements are offered as a lay opinion on causation, that is, an association between his hearing loss and service, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

Considering the lapse in time between the Veteran's in-service to teletype noise and the 2000 onset of the Veteran's hearing loss, and considering the Veteran's 30 plus years of exposure, without protection, to construction noise, the Board finds that an opinion as to an association between this Veteran's hearing loss and service is rationally beyond the Veteran's lay capacity.  

Where, as here, the determinative question involves a nexus or causation, and a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.

As no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer a medical diagnosis or opinion, to the extent that he opines that his hearing loss is related to service, his statements are not competent medical evidence on the question of causation and are of no probative weight.  Id.  
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

The record does not contain competent medical evidence which suggests that the Veteran's hearing loss is related to service.  On the contrary, a VA examiner maintains that the Veteran's hearing loss is not related to service, and the record contains no medical evidence to the contrary.  The weight of the evidence is consequently against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  As the weight of the evidence is decidedly against the Veteran's claim, service connection for bilateral hearing loss on a direct and presumptive basis must be denied, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.303, 3.309.


ORDER

Entitlement to service connection for a bilateral hearing loss disorder is denied.  


REMAND

As regards the claim of entitlement to service connection for PTSD, and the claim of entitlement to service connection for tremors, including as secondary to PTSD, the Veteran (and his friend) testified during his 2012 Board hearing that the Veteran has been diagnosed with and prescribed medication for PTSD; and that he takes medication for tremors.  The Veteran added that his medical care is provided by VA, and that he has been treated for both disorders for the past two years.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The evidence of record includes a March 2010 nurse's note, and a July 2011 mental health consult note; however, there is an indication in the 2011 report that other medical records exist that may contain evidence germane to the Veteran's claims of service connection; namely, records compiled by the Veteran's VA primary care physician, identified as Dr. Huq.  As there appears to be evidence germane to the Veteran's claims of service connection, appropriate action is needed to fully assist the Veteran.  38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request all of the Veteran's medical records (including mental health records) from the Manchester VAMC; especially, medical records compiled by Dr. Huq, and associate them with the claims file.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


